WALTER M. ELSWICK, Judge.
On February 22, 1941, state road truck No. 430-138 was being used on route 20 to haul cinders just outside the city limits of Clarksburg, West Virginia, where road employees were engaged in spreading cinders on a slippery road. Some cars and trucks were stalled on both sides of the road at a curve. As the truck was being driven almost out of the curve it suddenly skidded sideways to the lower side of the road and hit claimant’s car that was stalled. The truck bed striking claimant’s car damaged the right door, panel and hood. The costs of making the repairs as shown by an itemized statement by Schulte-Layfield Body Company of Clarksburg amounted to the sum of $39.40. Upon investigation made by the state road district engineer and maintenance engineer it appeared that the collision could have been avoided and that the claim should be paid. The state road commission concurs in the payment of the claim and has referred the same to the court of claims in pursuance of section 17 of the court act. The attorney general approves its payment.
After reviewing the record and finding no reason for rejecting an award, we are of the opinion that the award should be made in the sum of thirty-nine dollars and forty cents ($39.40) and an order was entered accordingly.